Citation Nr: 1144504	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for thoracic spine disability.

2.  Entitlement to service connection for a thoracic spine disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for bilateral hip avascular necrosis.

5.  Entitlement to service connection for osteoporosis.

6.  Entitlement to an increased rating for intermittent abdominal pain with constipation and diarrhea, claimed as postgastrectomy syndrome, currently evaluated as 20 percent disabling. 

7.  Entitlement to an increased rating for status post right elbow tendon repair, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for status post left elbow laceration repair, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to April 1998.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2008 rating decision of the VA Regional Office in Anchorage, Alaska that declined to reopen the claim of entitlement to service connection for thoracic spine disability and denied service connection for bilateral hip avascular necrosis, osteoporosis, an evaluation in excess of 20 percent for intermittent abdominal pain, claimed as postgastrectomy syndrome, an evaluation in excess of 10 percent for status post right elbow tendon repair, and an evaluation in excess of 10 percent for status post left elbow laceration repair.

Following review of the record, the issues of entitlement to service connection for avascular necrosis of the hips, osteoporosis, a back disorder, and increased ratings for service-connected right and left elbow and abdominal disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a thoracic spine disability was denied in February 1999; the Veteran did not file an appeal within one year of the notification of the decision. 

2.  Evidence added to the record since the final determination is relevant and probative of the issue of entitlement to service connection for a thoracic spine disorder. 

3.  Thoracic spine disability, including compression fracture and degenerative disc disease, was not manifested in service or within one year of discharge from active duty and is unrelated to service.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied service connection for thoracic back pain is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a thoracic spine disorder has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2011).

3.  A thoracic spine disability was not incurred in or aggravated by service and degenerative disc disease (organic disease of nervous system) may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has disability of the thoracic spine for which service connection is warranted.  He presented testimony on personal hearing in October 2010 to the effect that he had had a back problem since service.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the Veteran in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 C.F.R. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracic spine disorder, further assistance is unnecessary to aid the Veteran in substantiating this aspect of the appeal.  To the extent that this claim is reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet.App. 1 (2006), is harmless error.

As to the derivative claim of entitlement to service connection for a thoracic spine disability, the duty to notify was satisfied prior to the initial decision on the claim by letter dated in December 2007 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive private clinical records have been submitted in support of the claim and reviewed.  VA clinical data are also of record and have been considered.  The appellant presented testimony at the RO in October 2010 and before the undersigned Veterans Law Judge in September 2011 who identified and advised him of potential evidentiary defects and suggestions for cure.  The case was left open for 30 days for the submission of additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The appellant has been afforded a VA examination in this regard.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for a thoracic spine disorder is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  New and material evidence to reopen the claim of entitlement to service connection for thoracic spine disability.

Service connection for thoracic back pain was originally denied in February 1999.  The Veteran did not file an appeal and this determination is final. See 38 C.F.R. § 20.1103 (2011).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 C.F.R. § 5108 (West 2002 & Supp. 2011). 

The appellant attempted to reopen his claim of entitlement to service connection for a thoracic spine disability in 2007.  New evidence is defined in 38 C.F.R. § 3.156(a) (2011) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence of record at the time of the February 1999 RO rating decision that denied service connection for a thoracic spine disorder consisted of service treatment records disclosing that in August 1996, the Veteran sustained multiple injuries in a motor vehicle accident upon being ejected from the back seat of the car in which he was riding.  X-rays were negative.  He sought treatment in May 1997 for complaints of upper back pain where history of a motor vehicle accident was noted.  It was reported that he had begun physical therapy again, that back pain had restarted and that he had had it for a month.  On examination, there was pain over the thoracic area and mild tenderness over the spinous processes of the middle thoracic spine. An assessment of mid thoracic spine strain was provided for which medication was prescribed.  On examination in August 1997 prior to discharge from service, the spine and musculoskeletal systems were evaluated as normal.  The Veteran denied recurrent back pain.

The Veteran was afforded a VA examination for compensation and pension purposes in November 1998.  He complained of a pinching sensation between the shoulder blades.  On examination of the back, there was no tenderness to percussion of the paraspinous processes.  He had full range of motion.  An X-ray of the thoracic spine was radiographically negative.  A pertinent diagnosis of history of thoracic back pain, asymptomatic, was rendered.  

By rating action dated in February 1999, service connection for history of thoracic back pain was denied on the basis that no disability was found on examination.  In other words, the evidence did not demonstrate current disability, disease or injury.

The Veteran attempted to reopen the claim of entitlement to service connection for thoracic spine disability in 2007. 

Evidence added to the record following the February 1999 denial of the claim of service connection for a thoracic spine disorder consists of VA outpatient records dated between 1998 and 1998 in which the Veteran did not voice any complaints pertaining to the thoracic spine.  A private clinical record dated in June 2005 indicates that the Veteran had thoracic spine pain with a history of trauma six weeks before.  Following magnetic imaging resonance (MRI) studies at Alaska Open Imaging Center, L.L.C., an impression was rendered of compression fracture, "probably recent and secondary to the history of trauma" to the superior endplate area of T11 without compromise of the central canal or the neural foramen.  A repeat MRI in December 2005 disclosed a stable old compression fracture at T11 with progressive superior endplate changes consistent with a Schmorl's node and a new mild compression fracture involving T8.  

The Veteran underwent bone densitometry at Anchorage Fracture and Orthopedic Clinic in December 2005 where it was noted that he had a history of multiple compression fracture of the thoracic spine while lifting a box and a history of smoking.  MRI of the thoracic spine in January 2007 was interpreted as showing findings that included tiny central disk protrusions with loss of disk height at T10-11 and T7-8.  A January 2007 clinic note indicated that the appellant returned on that date after having been in a motor vehicle accident immediately after his last appointment the previous December.  Compression fracture at T8 and T11, chronic, was recorded in January 2007.  MRI findings of the thoracic spine in January 2007 included tiny central disc protrusions with loss of disc height at T10-11 and T7-8.  Vertebroplasty at T8 and T11 was noted in December 2007.  

A VA outpatient clinic note dated in June 2009 refers to back injury occasioned by lifting in 2007 followed by Vertebroplasty.

Legal Analysis

The evidence received since the February 1999 rating decision reflects that the Veteran has developed disability or disease of the thoracic spine diagnosed as compression fracture and disc disease that was not shown previously.  When viewed in the context of the record, this evidence relates to facts not previously demonstrated prior to February 1999.  As such, it must therefore be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a thoracic spine disorder is reopened. See 38 C.F.R. § 3.156.  The application to reopen the claim is therefore granted and is further addressed in the decision that follows.

2.  Service connection for a thoracic spine disorder.

The Veteran ascribes current thoracic spine disability to injury in service.  Service treatment records do indeed reflect that he was treated for complaints of upper back pain in May 1997 where history of a motor vehicle accident was recorded.  It noted at that time that back pain had restarted after beginning physical therapy.  An assessment of mid thoracic spine strain was rendered at that time.  Service treatment records reflect that on examination prior to discharge in August 1997, the Veteran denied recurrent back pain and the spine and musculoskeletal system were evaluated as normal.  On post service VA examination in November 1998, the examiner noted that there were no thoracic spine findings and a diagnosis was provided by history only.  There is no indication in VA outpatient records dated between 1998 and 1998 that the Veteran sought treatment for back complaints.  The record first specifically references post service thoracic pain in private clinical records dated in June 2005 which indicate that the Veteran had thoracic spine pain with a history of trauma six weeks before.  Thoracic compression fractures were diagnosed that were not shown in service or on X-ray examination in November 1998.

After review of the evidence pertaining to the thoracic spine, the Board finds that service connection is not warranted.  Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This silence is consistent with the normal findings at separation from service, on VA examination in November 1998 and VA outpatient records dated between 1998 and 1999.  The post service clinical record does not indicate that the Veteran has current thoracic spine disability related to service except for his own statements to this effect.  There is no reliable post service confirmation of any continuity of thoracic spine symptomatology.  The Board finds that the denial of a pertinent defect at separation, the normal separation examination, normal VA examination in 1998 and an eight-year gap between service and reported thoracic spine disability (after a post-service event) compel a finding that the Veteran's claim of continuity of thoracic spine symptoms from service is not credible.  Additionally, the evidence does not reflect a diagnosis of any disability consistent with organic disease of the nervous system (disc disease) within one year of discharge from service. See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.

Rather, the evidence clearly indicates that any current thoracic spine disability derives from post service injury.  In June 2005 and thereafter, private clinical records document that the Veteran sustained multiple thoracic spine compression fractures after lifting a box and these were ascribed to "probably recent and secondary to the history of trauma."  Here, the Board attaches greater probative weight to the clinical findings of the skilled clinical professionals and less to the Veteran. See Cartright v. Derwinski, 2 Vet.App. 24, 25. (1991) (interest in the outcome of a proceeding may affect credibility).  Given the foregoing, the Board finds that the Veteran has not been a reliable historian and that his account and history of thoracic spine disability deriving from service are not credible.

The Board has carefully considered the appellant's lay statements and history to the effect that disability of the thoracic spine is related to service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms or disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3e 1331 (Fed. Cir. 2006).  A layman is competent to report that he notices symptoms as such come to him through one of the senses. See Layno v. Brown, 6 Vet.App. 465,470 (1994).  The Board points out that the Veteran is competent to report prior symptoms and state that thoracic spine symptomatology as the result of service. If submitted, lay evidence must be considered when a Veteran seeks disability benefits. 

However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan supra.  In this instance, the Board finds that the normal separation examination, the Veteran's denial of back pain at separation, the normal 1998 examination, the absence of complaints or treatment for the thoracic spine for years after service, the intervening thoracic spine injury, as well as the fact that his own doctors have attributed current disability to such injury are far more probative than a remote statement of in-service onset and continuity.  Therefore, based on the lay and medical evidence, the Board finds that the Veteran's assertions of thoracic spine disorder related to service are not credible do not provide a basis to establish service connection.

Under the circumstances, the Board concludes that there is no reliable and probative evidence showing that current thoracic spine disability is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for a thoracic spine disorder must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for a thoracic spine disorder is granted.

Service connection for a thoracic spine disorder is denied.


REMAND

Review of the service treatment records discloses that when the Veteran was treated after a motor vehicle accident in August 1996, the right hip was noted to be tender.  Service treatment records do not refer to further complaints involving the hip.  An assessment of multiple physical injuries secondary to motor vehicle accident was provided in October 1996.  The record reflects when the Veteran was afforded a VA compensation examination in August 2008 for purposes of avascular necrosis and osteoporosis, an opinion was provided only as to whether the conditions were secondary to small bowel repair or splenectomy.  There is no opinion in the record as to whether avascular necrosis of the hips or osteoporosis is directly related to injury in service.  As such, a VA examination is warranted in these respects.  

The Veteran testified on personal hearing in October 2010 that he has a back disorder related to service.  Service treatment records reflect that he complained of lower back pain in October 1996 with findings of positive paralumbar muscle tenderness on examination.  An assessment of multiple physical injuries secondary to motor vehicle accident was provided.  Private MRI findings of the lumbar spine in December 2005 revealed mild early degenerative disc disease.  Review of the record discloses that the Veteran has never been afforded an examination specific to the low back and one should be scheduled.  

The Board observes that following the most recent supplemental statement of the case in February 2011, additional clinical evidence dated in July 2011 in the form of VA outpatient records pertaining to treatment for the elbows was received in support of the claim.  This evidence has not heretofore been considered in the adjudication of an increased rating for the elbows.  Neither the Veteran nor his representative has waived consideration of this particular evidence by the agency of original jurisdiction.  Under the circumstances, the Board must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. § 19.38(b)(3), 20.1304(c) (2011). 

As indicated above, the Veteran receives VA outpatient treatment for service-connected disability.  During the hearing, testimony was obtained to the effect that his service-connected elbow disabilities have gotten worse, to include painful scarring.  He also testified that gastrointestinal symptoms had gotten worse to the extent that there had been specialist intervention.  Review of the record discloses that with the exception of VA outpatient records dated in July 2011, no VA clinical data have been received since February 2011.  As the record indicates the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Such records may also include clinical data relating to the remaining issues on appeal.  Therefore, VA records dating from February 2011 should be requested and associated with the claims folder.

Additionally, the Board observes that private clinical records in the claims folder date only from 2004.  The Veteran asserts that avascular necrosis, a back disorder and osteoporosis date back to service.  In a case such as this one where there is a long gap between service discharge and the showing of avascular necrosis, a back disorder and osteoporosis, it would behoove the appellant to provide authorization to retrieve clinical records from all providers who treated him from the time of discharge from service in 1998 to 2004.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records from February 2011 to the present and associate them with the claims folder.

2.  Contact the Veteran and request that he provide authorization to request pertinent private clinical records dating from 1998 to 2004 in support of the claim.

3.  After a reasonable period for receipt of information requested above, refer the case to an appropriate VA physician for a thorough review of the entire record and medical opinions.  The claims folder must be made available to the examiner.  [The Veteran may be called in for examination at the examiner's discretion.]  The examiner should review the claims folder in detail and provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that a) the Veteran has avascular necrosis of the hips, osteoporosis or a low back disorder related to active service or any injuries therein, or whether such disorders are most likely of post service onset and unrelated to active duty.  

The examiner should provide a full rationale for the opinions and reference the specific facts relied upon in reaching his or her conclusions.

4.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


